GIBSON, J.
This is an appeal by Oscar Jackson from a judgment entered for the defendant in an action for damages for personal injuries.
On July 9, 1951, defendant in error filed a motion to dismiss and in the verified statement it is alleged that Oscar Jackson died June 27, 1950. Petition in error was filed in this court July 6, 1950. More than one year has elapsed since the death of plaintiff in error and there has been no revivor or application therefor either in this court or in the district court. The motion to dismiss must be sustained.
We have repeatedly held that where a party dies and there has been no attempt to revive the action by the party’s heirs or representatives within a period of one year, the action is abated and the appeal will be dismissed. Lockett v. Tucker, 56 Okla. 552, 156 P. 323; Glazier v. Heneybuss, 19 Okla. 316, 91 P. 872.
Appeal dismissed.